      Case 4:18-cv-00289-CRW-SBJ Document 17 Filed 05/28/19 Page 1 of 2



                 IN THE UNITED STATED DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION

 DANIEL THOMAS ROBBINS,
    Plaintiff,                                      Case No. 4:18-CV-289
 v.

 THE CITY OF DES MOINES, IOWA, Des                         NOTICE OF NEW AUTHORITY
 Moines     Police  Detective    BRAD
 YOUNGBLUT, Des Moines Police Lieutenant
 JOSEPH LEO, and Des Moines Police
 Sergeant CHRISTOPHER CURTIS,
     Defendants.



   1. The United States Supreme Court published a ruling on May 28, 2019, that is relevant
       and persuasive to this case.
   2. The Defendant offers this ruling in support of its summary judgment motion to be argued
       on May 29, 2019.
   3. As was noted in the Defendants’ brief, there has been a split among the Circuits regarding
       whether the presence of probable cause defeats a First Amendment retaliatory arrest
       claim.
   4. Today’s decision answers that conflict by holding, “The plaintiff pressing a retaliatory
       arrest claim must plead and prove the absence of probable cause for the arrest.” (Nieves v.
       Bartlett, 587 U. S. ____ (2019), Slip opinion at 9).
WHEREFORE, the Defendants City of Des Moines, Youngblut, Leo and Curtis respectfully

request the court take notice of this additional and controlling authority.

                                              Respectfully Submitted,

                                              /s/ Michelle Mackel-Wiederanders
                                              Michelle Mackel-Wiederanders
                                              400 Robert D. Ray Drive
                                              Des Moines, IA 50309-1891
                                              Telephone: (515) 283-4537
                                              E-Mail: MRMackel@dmgov.org
                                              ASSISTANT CITY ATTORNEY
      Case 4:18-cv-00289-CRW-SBJ Document 17 Filed 05/28/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 28, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system:




                                                       /s/Michelle Mackel-Wiederanders
                                                    Michelle Mackel-Wiederanders
                                                    Assistant City Attorney
